WILKINS, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority that the suit filed by FDIC is “an action affecting the title to real property,” S.C.Code Ann. § 15-11-10 (Law. Co-op. 1976). Therefore, I concur in the reversal of the order dissolving the lis pendens and the remand for further proceedings in No. 86-3175. I also concur in the reversal of the district court *240rulings on the motions for preliminary in-junctive relief in Nos. 87-3046 and 87-3049, although for different reasons. However, I dissent from the remand with instructions to dismiss Jones’ action.
I.
FDIC appeals from the order of the district court granting Jones’ motion to preliminarily enjoin execution on the judgments in state court and from the denial of its motion to bar relitigation of the validity of the judgments. Appellate review of these rulings is precluded at this time by noncompliance with the requirements of Federal Rules of Civil Procedure 52 and 65.
Generally, the grant or denial of a preliminary injunction is reviewed under an abuse of discretion standard, but “[a] judge’s discretion is not boundless and must be exercised within the applicable rules of law or equity.” Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189, 193 (4th Cir.1977). Under the substantive standard of the balance-of-hardship test set forth in Blackwelder Furniture, the trial court must consider four factors in ruling on a request for a preliminary injunction: (1) the likelihood of success on the merits; (2) the probable irreparable injury if the injunction is denied; (3) the likely harm if the injunction is granted; and (4) the public interest. Id. at 196.
In addition to the substantive rules of law, the court is required to follow certain Federal Rules of Civil Procedure. Rule 52(a) provides that:
[I]n granting or refusing interlocutory injunctions the court shall ... set forth the findings of fact and conclusions of law which constitute the grounds of its action.... It will be sufficient if the findings of fact and conclusions of law are stated orally and recorded in open court following the close of the evidence or appear in an opinion or memorandum of decision filed by the court.
Rule 65(d) further provides that “[ejvery order granting an injunction ... shall set forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable detail and not by reference to the complaint or other document, the act or acts sought to be restrained.”
The district court enjoined FDIC from executing on the judgments by oral order from the bench without stating findings of fact or conclusions of law. The court also denied, without explanation, the motion of FDIC to enjoin Jones from continuing the action. The clerk of court entered a “Minute Order” denying the motion, but no additional details were provided. The district court’s failure to set forth reasons for its decisions is reversible error, for the requirements of Rules 52(a) and 65(d) are mandatory. United States v. Virginia, 569 F.2d 1300, 1302-03 (4th Cir.1978); Alberti v. Cruise, 383 F.2d 268, 271-72 (4th Cir.1967); see also Thomas v. Brock, 810 F.2d 448, 450 (4th Cir.1987).
Jones maintains that FDIC waived the procedural requirements at the motions hearing by stating: “We just want to know if the Court planned to issue a written Order. We are not asking the Court. We feel like the verbal Order is sufficient on all the matters that the Court has decided today....” Even if the statement by FDIC’s counsel can be interpreted as an attempt at waiver, it is irrelevant. Since one of the purposes of these requirements is to aid the appellate court on review, it cannot be waived by the parties unless the grounds for the court’s rulings are clear from the record. Educ. Testing Serv. v. Katzman, 793 F.2d 533, 537 (3d Cir.1986). Here, the grounds for the district court’s rulings are not clear from the record. The appropriate action is to remand to the district court with instructions to submit findings of fact and conclusions of law so that on a subsequent appeal, if there be one, this court can conduct an informed review.
II.
This matter is before us on interlocutory appeals from the grant and denial of motions for preliminary injunctions pursuant to 28 U.S.C.A. § 1292(a) (West 1966 & Supp.1987). The majority uses these interlocutory appeals as a vehicle to address the merits of the lawsuit still at the preliminary stage of litigation and not yet ad*241dressed by the district court. Consideration of the ultimate merits is inappropriate since the district court denied FDIC’s motion for summary judgment and refused to certify the issue for interlocutory appeal under 28 U.S.C.A. § 1292(b).
On interlocutory appeal, the scope of review of a grant or denial of a preliminary injunction is generally “limited to determining whether the trial court abused its discretion in finding the presence or absence of irreparable harm and a probability that the plaintiffs would succeed on the merits.” Thornburgh v. Am. College of Obst. & Gyn., 476 U.S. 747, 755, 106 S.Ct. 2169, 2176, 90 L.Ed.2d 779 (1986). However, plenary review may be justified where disposition of the merits “rests solely on a premise as to the applicable rule of law, and the facts are established or of no controlling relevance.” Id. at 757, 106 S.Ct. 2177. Here, “[a] different situation is presented [since] ... the probability of success on the merits depends on facts that are likely to emerge at trial.” Id. at n. 8. Jones has made at least colorable claims of fraud on the court in the previous action as indicated by the district court’s denial of FDIC’s motion for summary judgment. And contrary to the position of the majority, these claims were properly raised in the present lawsuit. By its express terms, Federal Rule of Civil Procedure 60(b) “does not limit the power of a court to entertain an independent action to relieve a party from a judgment, order, or proceeding ... or to set aside a judgment for fraud upon the court.”
III.
The requirements of Rules 52 and 65 are not mere technicalities to be enforced blindly. Rather, they are necessary for proper appellate review of district court rulings under appropriate standards. Findings of fact and conclusions of law are essential particularly where, as here, the appellate court reverses the district court and determines that the action should be dismissed on the merits. The case should be remanded for entry of findings of fact and conclusions of law.